Citation Nr: 1002727	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left foot, little 
toe disorder.  

2.  Entitlement to service connection for a right foot 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Entitlement to service connection for a right ankle 
disorder.  

5.  Entitlement to service connection for a bilateral hip 
disorder.

6.  Entitlement to service connection for a bilateral knee 
disorder.

(The issue of entitlement to service connection for a back 
disability, to include degenerative changes of the thoracic 
and lumbar spine, is the subject of a separate appellate 
decision.)




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION


The Veteran had active military service from November 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of September 2006 and August 2007 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Buffalo, New York.                 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
primary reason for a return of this case is to accomplish 
additional evidentiary development.  However, there is 
another matter that must be addressed prior to final 
appellate review to ensure due process in this case. 

In this regard, the Veteran testified at a hearing before the 
BVA at the RO in June 2009.  A copy of the transcript of that 
hearing is of record.  However, the Veteran's Law Judge who 
conducted the June 2009 hearing is no longer employed at the 
Board.  As such, the Veteran must be given an opportunity to 
appear for another BVA hearing since the Member who conducted 
the hearing will not be able to participate in the final 
determination of the claim.  See 38 C.F.R. § 20.707.  But as 
a remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board, 38 C.F.R. 
§ 20.1100(b), the development requested below can be 
undertaken contemporaneous with the Veteran deciding if he 
desires a second BVA hearing.  

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim.  38 C.F.R. § 19.9.  
A summation of the relevant evidence is set forth below.

A.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a right foot disorder, and 
bilateral ankle, hip, and knee disabilities.  The records 
show that in April 1957, the Veteran injured his left foot 
after parachuting out of a plane.  The physical examination 
revealed that his left little toe was sore.  X-rays were 
negative.  The examiner diagnosed the Veteran with a 
contusion and suggested that he wear special shoes for five 
days.  In September 1957, he underwent a pre-separation 
examination.  At that time, in response to the question of 
whether he had ever had or if he currently had foot trouble, 
neuritis, "trick" or locked knee, bone, joint, or other 
deformity, or arthritis or rheumatism, the Veteran responded 
"no."  The Veteran's feet and lower extremities were 
clinically evaluated as "normal."  

VA Medical Center (VAMC) outpatient treatment records show 
that in May 1997, x-rays were taken of the Veteran's right 
lower leg, including knee, and ankle.  The x-rays were 
interpreted as showing no fractures.  The soft tissue and 
osseous structures were normal.  The conclusion was of 
negative right lower leg and ankle.  

Additional VAMC outpatient treatment records reflect that in 
June 2005, the Veteran had x-rays taken of his right hip, 
knee, foot and ankle.  It was noted that the Veteran had a 
history of right leg buckling and right leg numbness.  The x-
rays of the Veteran's right hip were reported to show early 
degenerative changes of the right hip.  The x-rays of his 
right knee, foot, and ankle were reported to be negative.  

In October 2005, the Veteran filed a claim of entitlement to 
service connection for bilateral foot and ankle disabilities.  

In a private medical statement, dated in October 2005, Dr. 
J.W.C. stated that the Veteran had pain in his feet.  The 
Veteran had been experiencing foot pain for many years, 
dating back to when he was doing a lot of parachute jumping 
in the military.  According to the Veteran, he performed 
approximately 32 jumps and some of them had bad landings.  
Dr. C. indicated that the Veteran had complaints of pain in 
the lateral portions of the feet, which sometimes got numb.  
The Veteran also had pain in his knees and hips.  On 
examination, the Veteran's feet looked normal and had good 
circulation.  Sensation to light touch was normal.  The skin 
was in good shape without any ulcerations or calluses.  
According to Dr. C., the pattern of pain described by the 
Veteran would be typical for a neuropathy that certainly 
could be post-traumatic neuropathy from the jumps.  

Private medical records show that in October 2006, the 
Veteran was examined by J.P.P., DPM.  At that time, Dr. P. 
stated that according to the Veteran, during service, he was 
in the Airborne Rangers and had over 30 parachute jumps, with 
two bad jumps while in Germany.  In regard to the bad jumps, 
when the Veteran landed, he hit the ground hard on impact and 
he subsequently developed pain in his feet and knees due to 
the shock wave of impact.  According to the Veteran, he 
continued to experience the pain after his discharge.  Dr. P. 
indicated that the Veteran's current complaints included a 
shooting pain into the top of his foot, and neuropathic type 
pain with radiation of the pain into his toes.  The physical 
examination of the Veteran's right foot showed some 
tenderness on the tarsal metatarsal region.  X-rays of both 
feet showed degenerative joint disease and calcaneal spurs.  
Following the physical examination and a review of the x-
rays, Dr. P. diagnosed the Veteran with right lateral ankle 
instability with early arthritic changes in the right foot, 
and diffuse right mid foot pain.     

In December 2006, the Veteran filed claims for service 
connection for a bilateral hip disorder and a bilateral knee 
disorder.    

In May 2008, the Veteran underwent a VA examination.  At that 
time, he stated that he had at least 32 parachute jumps 
during service, two of which were bad jumps.  According to 
the Veteran, after the bad jumps, he developed chronic pain 
in his feet.  He noted that at present, he had a shooting 
pain in his feet.  The examiner reported that the Veteran had 
a history of diabetes mellitus.  Following the physical 
examination, the examiner diagnosed the Veteran with 
paresthesia of the right foot, with no verifiable etiology.  
The examiner also diagnosed a small calcaneal spur on the 
right foot.  In addition, the examiner stated that there was 
no noted orthopedic or neurological disorder to the left 
foot.  

In regard to the Veteran's right foot, the May 2008 VA 
examiner stated that there was no specific injury to the 
right foot by radiological evidence.  There had been some 
mild spurring noted on a private x-ray in October 2006.  
According to the examiner, the spurring and calcaneal spur 
were normal findings in a 70-year old male.  The examiner 
reported that it was impossible to note any chronicity of 
right foot pain from the Veteran's military service.  The 
examiner stated that it was possible that any time a veteran 
had a history of being a paratrooper that he could have 
injury of his feet.  However, the examiner indicated that 
upon the current examination, there was no specific injury 
noted, and any previous spurring noted of the right foot was 
too remote from his period of active service to establish any 
direct etiology to his service as a paratrooper.  According 
to the examiner, any such establishment of etiology would be 
pure speculation.  

With respect to the Veteran's left foot, the May 2008 VA 
examiner indicated that, even though there was a documented 
incident from service, there had been no consistent complaint 
of left foot pain, even after the Veteran established care 
through the VA with review of his clinical progress notes.  
Therefore, the examiner concluded that there was no chronic 
condition that had been established for the Veteran's left 
foot and no objective evidence of such.  

As to the Veteran's traumatic neuropathy, the May 2008 VA 
examiner noted no evidence that the Veteran had neuropathy in 
his left foot.  In regard to the Veteran's right foot, the 
Veteran did have a continued complaint of pain, weakness, and 
a pattern of numbness that did not follow any specific 
dermatome.  That pattern had been present since he had an 
acute episode of back pain in May 2001; otherwise, the 
numbness had only been shown by subjective complaints from 
the Veteran.  There was no objective evidence of neuropathy 
in the right foot with normal monofilament examinations.  
Thus, because the evidence of record showed that the Veteran 
had right leg and foot complaints since his back pain in May 
2001, the examiner opined that it was more likely than not 
that the Veteran had been having a right foot condition 
related to his lumbar condition.    

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2009.  At that time, 
he stated that during service, he had over 32 parachute 
jumps.  He indicated that on two occasions, he landed badly 
and subsequently developed pain in his feet, ankles, hips, 
and knees.  According to the Veteran, after his discharge, he 
continued to experience chronic pain in his feet, ankles, 
hips, and knees.     

B.  Discussion

The Veteran's service treatment records include a May 1955 
Certification from the 82nd Air Borne Division which shows 
that the Veteran had successfully completed the prescribed 
course of instruction in Basic Airborne Training and was 
rated as a parachutist.  Thus, the Board finds that the 
evidence of record confirms that the Veteran had multiple 
parachute jumps during service.  In addition, although the 
service treatment records only document one injury after a 
parachute jump, that of a contusion of the Veteran's left 
little toe, the Board finds that given the nature of 
undergoing multiple parachute jumps, the Board will accept as 
true that the Veteran sustained some repeated trauma to his 
feet, ankles, hips, and knees as a result of his numerous 
parachute jumps.  

The evidence of record shows that at present, the Veteran has 
been diagnosed with degenerative joint disease of both feet 
and paresthesia of the right foot.  In addition, the Veteran 
has also been diagnosed with degenerative changes of the 
right hip.  There is no current diagnosis of a bilateral 
ankle disorder, a left hip disorder, or a bilateral knee 
disorder.  However, given the Veteran's in-service history of 
multiple parachute jumps and the Board's finding that he had 
sustained some repeated trauma to his feet, ankles, hips, and 
knees as a result, a VA examination, as specified in greater 
detail below, should be performed in order to determine the 
nature and etiology of any disability found of the feet, 
ankles, hips, and knees.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

The Board recognizes that in the May 2008 VA examination, the 
examiner concluded that the Veteran's paresthesia of the 
right foot was not related to his period of active service.  
However, the examiner did not address the Veteran's diagnosed 
degenerative joint disease of both feet, and whether his 
bilateral foot arthritis was related to his period of 
service, specifically to his in-service parachutes jumps.  
Prior to providing such an opinion, the physician must be 
advised of the Veteran's history of 32 parachute jumps during 
service. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.
Accordingly, this case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
orthopedic examination, conducted by a 
physician, for the purpose of determining 
whether his current degenerative joint 
disease of both feet and degenerative 
changes of the right hip, are linked to 
undisputed, repeated in-service trauma to 
the feet and hips, and to also determine 
whether he currently has any bilateral 
ankle disorder, left hip disorder, and/or 
bilateral knee disorder, and, if so, 
whether they are linked to undisputed, 
repeated in-service trauma to the ankles, 
hips, and knees as the result of 32 
parachute jumps.   

The claims file and a copy of this remand 
must be provided to the physician assigned 
to perform the examination.  Following a 
review of the relevant medical evidence in 
the claims file, to include the in-service 
confirmation of multiple parachute jumps 
by the service personnel records, and the 
post-service evidence of degenerative 
joint disease of the feet and degenerative 
changes of the right hip, obtaining a 
history from the Veteran, the physical 
examination, and any tests or studies that 
are deemed necessary, the clinician is 
requested to answer the following 
question:

Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's current degenerative 
joint disease of both feet and 
degenerative changes of the right hip, 
and any bilateral ankle disorder, left 
hip disorder, or a bilateral knee 
disorder, if found, are causally linked 
to any finding recorded during service 
or to the undisputed, repeated trauma 
sustained as the result of multiple 
(32) in-service parachute jumps? 

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to provide 
a thorough rationale for any opinion 
expressed.  The clinician is advised that 
if a conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report and 
explain why an opinion cannot be reached 
without resort to speculation.

2.  The RO/AMC should contact the Veteran 
and advise him that the Veterans Law Judge 
who conducted the June 2009 hearing at the 
RO is no longer employed at the BVA and 
that a transcript of that hearing is 
associated with his claims file.  He 
should also be advised that since the 
Member who conducted the hearing will not 
be able to participate in the final 
determination of the claim that he is 
entitled to another hearing before the 
Board, should he so desire.  See 38 C.F.R. 
§ 20.707.  The Veteran should be further 
advised of the types of BVA hearings 
available to him and be requested to 
indicate whether he desires a second BVA 
hearing, and if so, the type of hearing 
desired.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



